               Case 2:19-cv-01580-JCC Document 46 Filed 12/10/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   EVERNOOK VALLEY MILK LLC, a                  CASE NO. C19-1580-JCC
     Washington limited liability company; MARVIN
10
     HOEKEMA, an individual; and JEREMY           MINUTE ORDER
11   HOEKEMA, an individual,

12                          Plaintiffs,
             v.
13
     COUNTRY MUTUAL INSURANCE
14
     COMPANY, an Illinois Corporation doing
15   business in Washington; and CHRIS
     THIELBAR, a resident of the State of
16   Washington,

17                          Defendants.
18
19          The following Minute Order is made by direction of the Court, the Honorable John C.
20   Coughenour, United States District Judge:
21          This matter comes before the Court on the parties’ stipulation and order of dismissal of
22   all claims with prejudice (Dkt. No. 45). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a
23   case may be dismissed without a court order if there is a “stipulation of dismissal signed by all
24   parties who have appeared.” Here, all parties that have appeared stipulate that all claims,
25   including all counterclaims, shall be dismissed with prejudice and without costs to the parties.
26   (Dkt No. 45.) Thus, under Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-


     MINUTE ORDER
     C19-1580-JCC
     PAGE - 1
              Case 2:19-cv-01580-JCC Document 46 Filed 12/10/20 Page 2 of 2




 1   executing. All claims in this action are DISMISSED with prejudice and without award of costs

 2   or fees to any party. The Clerk is directed to CLOSE this case.

 3          DATED this 10th day of December 2020.

 4                                                         William M. McCool
                                                           Clerk of Court
 5
                                                           s/Paula McNabb
 6
                                                           Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1580-JCC
     PAGE - 2
